Order entered November 12, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00874-CV

                     TERESA WARD COOPER, ET AL., Appellants

                                            V.

                              CITY OF DALLAS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-02287-A

                                        ORDER
      We GRANT appellants’ October 19, 2015 motion for an extension of time to file a brief.

Appellants shall file a brief by DECEMBER 3, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE